Citation Nr: 0722293	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-34 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, and if so, whether the reopened claim should 
be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tremor of the legs, and if so, whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to August 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.   

The Board notes that in the January 2006 supplemental 
statement of the case, the RO reopened and then denied the 
claims seeking service connection for a skin disorder and 
tremor of the legs.  The Board has a legal duty to consider 
the new and material evidence issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
Fed. 3d. 1380 (Fed. Cir. 1996).  Thus, the Board must first 
review the RO determination that new and material evidence 
has been submitted to reopen the previously denied claims.

In December 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  




FINDINGS OF FACT

1.  The evidence received since an unappealed August 2004 
decision denying service connection for a skin disorder and 
tremor of the legs includes evidence that is not cumulative 
or redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claims.

2.  A chronic skin disorder was not present in service and is 
not otherwise etiologically related to service.

3.  Tremor of the legs was not present in service or within 
one year of the veteran's discharge from service, and is not 
otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a skin 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for tremor of the legs.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  Tremor of the legs was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claims to reopen.  Therefore, no further 
development with respect to those claims is required under 
the VCAA.

With respect to the reopened claims, the record reflects that 
the originating agency provided the veteran with the notice 
required under the VCAA and the implementing regulation, to 
include notice that he should submit any pertinent evidence 
in his possession, by letters mailed in November 2004 and 
February 2005, prior to the initial adjudication of the 
claims.  Although the veteran was not provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for either claimed 
disability until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for either of the disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records.  The 
originating agency also afforded the veteran appropriate VA 
examinations and obtained medical opinions on the etiology of 
the claimed disorders.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the reopened claims by 
the originating agency were insignificant and non-prejudicial 
to the veteran.  

Accordingly, the Board will address the merits of the claims.  

Evidentiary Background

The veteran claims that he contracted a skin disorder and 
tremor of the legs due to dental fillings placed during 
service.  

Service connection for folliculitis as due to dental fillings 
was denied by a rating decision in February 1992.  The 
veteran filed a notice of disagreement with the decision and 
perfected an appeal of this issue to the Board.  In an 
October 1994 decision, the Board found that the veteran had 
not submitted a well-grounded claim of service connection for 
a skin disorder.  Thereafter, in a September 1998 rating 
decision, the RO found that the veteran had not submitted new 
and material evidence to reopen the previously disallowed 
claim for service connection of a skin disorder.  Also, 
service connection for tremor of the legs due to dental 
fillings was denied.  The veteran perfected an appeal of this 
decision to the Board.  In April 2001, the Board granted 
reopening of the claims.  In an unappealed decision of March 
2003, the Board denied the reopened claims on the bases that 
a skin disability, diagnosed as acne keloidalis nuchae, 
pseudofolliculitis barbae, tinea pedis, and onychomycosis, 
and a bilateral leg disorder, were first shown many years 
following the veteran's separation from service, and the 
competent evidence did not show that these disorders were 
related to the veteran's service, including mercury dental 
fillings.  

Thereafter, in a September 2003 rating decision, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen the previously disallowed tremor 
claim.  In September 2003, the veteran submitted additional 
evidence which the RO found "established a reopened claim 
for [his] tremor of the legs," but declined to issue a 
decision in accordance with the law extant at that time (no 
decision on the claim until the expiration of the one-year 
period on the July 2003 VCAA letter).  In the meantime, the 
veteran filed a "notice of disagreement" with the September 
2003 rating decision.  In a November 2003 letter, the RO 
advised the veteran that his "notice of disagreement" was 
not valid for the aforementioned reason.  In a February 2004 
rating decision, the RO ultimately found that no new and 
material evidence had been submitted with respect to both the 
tremor and skin claims as the evidence continued to fail to 
show that the claimed disorders were due to dental fillings.  
An August 2004 rating decision was decided on similar 
grounds. 

The evidence then of record included service medical records, 
which only showed that in June 1951, the veteran reported a 
history of a right leg injury that he sustained in January 
1949.  The veteran complained of pain.  The examiner observed 
residual multiple scars on the right leg.  No complaints or 
findings referable to a skin disorder or tremors of the legs 
are documented during service.  The August 1951 separation 
examination report was negative.  Dental records showed that 
the veteran was seen for treatment in May and June 1951.  

An April 1975 private treatment record notes that the veteran 
had complaints of pain in his "thigh," but in connection 
with straining to lift a heavy object. 

An October 1976 private treatment record notes that the 
veteran had a fungus infection of the right foot.  The 
examiner diagnosed neurodermatitis "HH" versus 
neurodermatitis on top of an old injury.  It was noted that 
the veteran also had a hyperpigmented macular rash over his 
nose and cheeks and under his eyelids with a papule squamous 
patch on each side of his nose.  Another October 1976 record 
notes that the veteran had a callosity with recent hemorrhage 
of the right foot.  A biopsy revealed dermatitis of the right 
foot.  

A March 1979 private treatment record shows complaints 
referable to the left leg, but the nature of the complaints 
was unclear. 

Private treatment records dated in July 1979 and January 1980 
note that the veteran had chronic folliculitis of the scalp 
for which he had been treated since 1977.  

A September 1980 VA treatment record shows that the veteran's 
complaints included pain in his "leg."  

A November 1981 VA examination report shows that the veteran 
complained of injuries to his left leg and deep superficial 
folliculitis.  The veteran reported that he had a history of 
injury to the left thigh area in 1973 as the result of an 
automobile accident.  The examiner reported that there was no 
evidence of peripheral neurovascular deficit of the lower 
extremities.  The examiner diagnosed residuals of injury on 
the lateral aspect of the left thigh area with no clinical 
findings on the current examination.  A November 1981 special 
neuropsychiatric examination report notes that the veteran 
reported that he had suffered from superficial deep 
folliculitis "since 1975 to 1976."  A December 1981 special 
dermatology examination report shows that the veteran 
reported that he had suffered from break outs on his scalp 
and over his back for the past five years.  The examiner 
noted that the veteran had pseudofolliculitis abscedens and 
"ET" suffodiens.  Also, the veteran had a comedonal change 
on the face and "what appear[ed] to be a tinea pedis of the 
feet." 

In letters dated in December 1981, January 1982, and May 
1982, Dr. P.J. reported that the veteran had acute and 
chronic folliculitis resulting in disrupted epidermal cysts.  
In addition, he had several large and tender lymph nodes in 
the right post cervical chain and milder but similar 
involvement of the axillae and perineu.  Dr. J.P. noted that 
this triad of distribution could best be termed as chronic 
hidradenitis suppurativa.  

At a hearing at the RO before a local hearing officer in June 
1982, the veteran testified that he had pain in the nerves of 
his left leg and that he felt "movement" in it all the 
time.  He maintained that he had had these problems ever 
since he was in the December 1973 motor vehicle accident.  He 
testified that he was advised by his private doctor that his 
skin condition started due to the filth he was exposed to 
when he was in the penitentiary (the veteran claimed that he 
was in a penitentiary from 1974 to 1980).  

In a June 1991 statement, the veteran reported that he first 
noted his skin condition in 1976, when he felt a bump at the 
back of his head.  

VA treatment records dated from November 1990 to August 1991 
and letters/records dated from September 1990 to October 1991 
and in June 1993, show that the veteran was followed for his 
skin disorders.  
 
At a hearing at the RO before a local hearing officer in 
October 1991, the veteran reported that his leg was hit by a 
drunk driver, which "tore the tissues loose" in his leg; 
his leg had a tendency to swell up.   

An October 1991 VA examination report shows that the veteran 
reported for the first time that at the time of his 
discharge, he had a severe reaction to dental fillings placed 
in his teeth.   

In the veteran's original claim for compensation benefits 
filed in November 1991, he maintained that a dentist told him 
that his dental fillings were made of German silver, an alloy 
of Mercury, which he maintained poisoned his system and 
caused chronic deep superficial folliculitis.  

At a hearing at the RO before a local hearing officer in 
October 1992, the veteran reported for the first that he 
first began having symptoms of nervous tremor in his leg five 
to six weeks after he had dental fillings placed in his teeth 
during service. He maintained that he went to sick call but 
the doctor could not find anything wrong.  He indicated that 
after discharge, he developed bumps and break outs on his 
legs, his feet would swell up, and he had an infection on his 
head.  He maintained that after he had the dental fillings 
pulled in 1983, he started to feel better.  He denied that he 
was treated for a skin disorder in service; rather, they just 
ran tests.  He claimed he was not diagnosed with folliculitis 
until the 1970s as the doctors did not initially know what 
condition he had.  He was told it came from filth, but he 
disputed that the theory as he had good hygiene.  

In a March 1998 letter, Dr. C.J. reported that he examined 
the veteran in November 1997, at which time the veteran 
complained of the presence of chronic skin lesions on his 
feet and legs since 1952.  Dr. C.J. noted that the veteran 
related that he received multiple mercury containing tooth 
fillings in the military in 1951.  The veteran also related 
that his lesions had improved since the removal of these 
fillings in "1982."  The physical examination revealed 
multiple nodular and crusted lesions in the veteran's scalp 
and scaling consistent with dermatitis on his lower legs.  
Dr. C.J. indicated that there were multiple reports in the 
medical and dental literature describing a variety of 
neurologic, neuropsychiatric, and allergic diseases with the 
presence of dental amalgam (fillings), with improvement 
following removal.  Dr. C.J. noted that cutaneous reactions 
reported include acute inflammation, necrosis, granulomas, 
systemic allergic contact dermatitis, and hyperpigmentation.  
Dr. C.J. opined that it was likely that the veteran's lesions 
were mercury related since they had improved significantly 
following removal of the fillings.  

In a June 1998 letter, the veteran's representative at that 
time reported that the doctors who provided the veteran with 
treatment for his skin disorder in 1952 and 1982 were 
deceased, and hence, no records were available from these 
physicians.  

At the May 2000 Board hearing, the veteran provided testimony 
that was similar to testimony he presented at the October 
1992 RO hearing.  In addition, he maintained that after 
service, he continued to have problems with his legs for 
which he was seen between 1951 and 1953, but the physicians 
thought it was a nervous condition.  He was diagnosed with 
tremor of the legs in 1998 by Dr. J.  He maintained that he 
developed skin problems in 1953, and he went to VA, but he 
was told there was not anything wrong.  He then went to a 
private doctor; who was currently deceased and no records 
were available.  He testified that he had no dental fillings 
prior to service; he had two placed in service.  He indicated 
that the first dental treatment he received after service was 
in 1982; that provider was currently deceased and no records 
were available.

The August 2000 VA skin examination report notes that the 
examiner reviewed Dr. C.J.'s March 1998 letter.  After an 
examination, the examiner diagnosed acne keloidalis nuchae, 
mild pseudofolliculitis barbae, scaling of the feet that 
probably indicated mild tinea pedis, and healed scars in both 
shins.  The examiner commented that it was certainly 
conceivable that the veteran, through the years, experienced 
some skin eruptions related to the amalgam and that this had 
been reported.  The examiner explained that usually if the 
skin complications were allergic, they would resolve with 
removal of the amalgam.  The examiner noted that the veteran 
had the amalgam removed, and he reported no lesions on the 
lower legs for several years.  The examiner maintained that 
it was not believed that the veteran had any active 
dermatologic disease due to the amalgam fillings.

The August 2000 neurological examination report shows that 
the examiner maintained that there was no credible medical 
evidence that supported the notion that amalgam filings would 
induce an auto-immune disturbance.  The examiner explained 
that the mercury in the amalgam fillings was not an organic 
mercury but an inorganic mercury and was rather inert.  The 
examiner reported that the physical examination revealed no 
visible tremors.  The examiner provided an impression of 
normal neurologic examination.  The examiner noted that there 
was no evidence of peripheral neuropathy, that there was no 
evidence of any auto-immune or other problem affecting the 
nervous system, and that evidence that dental fillings 
induced any abnormality for bodily function was not medically 
credible in his opinion.

VA treatment records dated through March 2002 show in October 
2000 that a physical examination revealed fine resting 
tremors (but with respect to the arms).  The examiner noted a 
diagnosis of essential tremors. 

Records from Elante Skin Center dated from January 1997 to 
January 2001 show that the veteran was followed for his skin 
disorder.  

The April 2002 VA skin examination report notes that the 
examiner diagnosed scalp folliculitis, currently controlled 
with medication, but with residual severe hypertrophic 
scarring and hyperpigmentation that were not causing any 
systemic manifestations.

The April 2002 VA neurological examination report shows that 
the examiner reported that the veteran's disorder was called 
restless leg syndrome and that he had never heard of this 
disorder being due to any kind of toxic metal.  The examiner 
maintained that it was a disorder related to Parkinson's 
disease and was treated similarly, however, it was not 
Parkinson's disease in any way.  The examiner noted an 
impression of restless leg syndrome that was totally 
unrelated to any mercury filling for his teeth in 1951.  

The July 2002 VA skin examination report shows that the 
veteran underwent an examination by the same examiner who 
examined in August 2000.  The examiner reviewed the claims 
files.  The examiner diagnosed acne keloidalis nuchae with 
scarring but no activity, bilateral tinea pedis, and 
onychomycosis of the fifth toenail bilaterally.  The examiner 
noted that the acne keloidalis nuchae was a bacterial 
infection and the tinea pedis and onychomycosis of the 
toenails were fungal infections.  The examiner maintained 
that the foregoing diagnoses quite likely had their onset 
during military service, but were not deemed to be due to 
dental fillings or mercury poisoning.  

VA treatment records dated through July 2003 show that the 
veteran was followed for restless leg syndrome. 

In an October 2003 letter, Dr. C.J. maintained that based on 
the history and the fact that the skin on the veteran's legs 
had improved but not completely resolved after having the 
mercury fillings removed, made it "very suspicious that the 
conditions [were] related."  

Records from Dr. E.O. dated from June 2004 to July 2004 
reveal that lab results showed that the amount of lead and 
mercury in the veteran's blood were within normal limits.  A 
June 2004 nerve conduction velocity (NCV)/electromyograph 
(EMG) study revealed left S1 radiculopathy and sensory 
neuropathy. 

The veteran submitted several articles and a transcript from 
a television program which included such topics as the 
effects and side effects of dental restorative materials, 
cutaneous nodular reaction to oral mercury, localized 
cellular inflammatory responses to subcutaneously implanted 
dental mercury, and amalgam-related illness.  

The veteran's claims to reopen were received in October 2004.  

Duplicate records from Dr. E.O. and duplicate and new 
articles on mercury and health effects were submitted. 

Records from Dr. P.J. and Dr. G.C. dated in May 1979, and 
from October 1982 to May 1983, include duplicates and records 
of lab results and a biopsy of the skin.

A September 2003 report from Elante Skin Center notes that 
the veteran continued to suffer from acne keloidalis and 
post-inflammatory changes to the legs with hypopigmentation. 

Reports from Dr. G.N. dated from September 2005 to November 
2006 were submitted.  In particular, a June 2005 report shows 
that the veteran reported his history of complaints to Dr. 
G.N.  Dr. G.N. opined that within a reasonable degree of 
medical certainty, he thought that the veteran's symptoms 
were directly related to his current problem of exposure to 
mercury, and that the problems he had had over the years were 
directly linked to the exposure to mercury, which had left 
him with a permanent residual problem.  In a September 2005 
report, Dr. G.N. specified further that the veteran's lesions 
on his scalp were directly related to the use of mercury 
fillings.  Dr. G.N. maintained that the veteran's neuropathy 
into his lower extremities was directly related to heavy 
metal poisoning from mercury.  

VA treatment records dated through to August 2005 show that 
the veteran continued to be followed for restless leg 
syndrome for which he was prescribed medication.

The November 2005 VA skin examination report shows that after 
a physical examination, the examiner diagnosed acne keloidis 
and nonspecific dermatitis of the lower extremities.  The 
examiner opined that it was less likely than not that the 
veteran's current skin conditions were related to dental 
fillings used in the military.   The examiner reasoned that 
acne keloidalis nuchae was not caused by mercury exposure.  

The November 2005 VA peripheral nerves examination report 
shows that the veteran underwent an examination by the same 
examiner who examined in August 2000.  The examiner reviewed 
the claims files.  The examiner maintained that Dr. G.N. 
offered an unsupported claim that the veteran's problems were 
related to mercury fillings in his teeth.  The examiner 
explained that this issue had been well studied in the past 
in an effective research program and had been discounted as a 
theory of disease causation.  The examiner reported that the 
veteran had been evaluated by a neurologist who found on 
electrodiagnostic testing a minimal decrease in sensory nerve 
conduction in the distal lower extremities; otherwise, the 
veteran's neurological issues had centered around the back 
and neck pain.  The examiner related that the veteran 
reported that he was told in service that the right leg 
jumping represented restless leg syndrome.  The examiner 
observed that there was no documentation of that, and the 
examiner indicated that at the time the veteran was in the 
military in the early 1950s, the diagnosis of restless leg 
syndrome had yet to be established.  After a physical 
examination, the examiner concluded that there was no 
evidence of a peripheral neuropathy that could be attributed 
to any event or condition that occurred while the veteran was 
in the military.  The examiner maintained that the current 
findings by a private neurologist of a mild predominately 
sensory neuropathy had no known etiology in his case and did 
not extend from his military service.  The examiner noted 
that there was also no credible evidence that the veteran's 
mercury tooth fillings bore any relationship to any clinical 
conditions.  

At the December 2006 Travel Board hearing, the veteran re-
affirmed his contentions.  

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Of the evidence added to the record since the unappealed RO 
decision rendered in August 2004, the Board finds that Dr. 
G.N.'s reports constitute new and material evidence.  Dr. 
G.N. links the veteran's skin and leg disorders to dental 
treatment the veteran received during service, which is an 
unestablished fact necessary to substantiate his claims.  The 
credibility of this newly submitted evidence is presumed 
solely for the purpose of determining whether the claims 
should be reopened.  Therefore, it is sufficient to raise a 
reasonable possibility of substantiating the claims.  
Accordingly, reopening of the veteran's is in order.

Reopened Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's skin and leg tremor disorders are due to dental 
fillings he received during his military service.  The Board 
must therefore weigh the credibility and probative value of 
these opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board accords greater evidentiary weight to the 
unfavorable opinions expressed by the VA physicians than the 
favorable opinions rendered by the private physicians as the 
VA opinions are supported by a rationale and found to be 
persuasive when considered with the rest of the evidence of 
record.

The VA examiner who conducted the August 2000 and July 2002 
examinations maintained that any allergic skin eruptions due 
to dental fillings would resolve with removal of the amalgam.  
The VA examiner noted that the skin disorders found on the 
current exam were due to bacterial and fungal infections and 
were not considered due to dental fillings or mercury 
poisoning.  The November 2005 VA examiner similarly reasoned 
that acne keloidalis nuchae was not a disease etiologically 
related to mercury poisoning.  In contrast, Dr. G.N. provided 
no rationale for finding a causal relationship between the 
dental fillings and the current skin disorder.  This is 
significant in light of the VA examiners' central argument 
that the skin disorders are not the type of disorders that 
are due to exposure to mercury and that any allergic reaction 
would resolve upon removal of the fillings.  
Thus, there is no indication that Dr. G.N.'s opinion is based 
on sound medical principles thereby lessening its probative 
value.  

As for Dr. C.J.'s opinion, he explained that the medical 
literature described an association between the development 
of various disorders, including skin disorders, with the 
presence of dental amalgam and with improvement following 
removal.  As the veteran reported improvement upon removal of 
his dental fillings, Dr. C.J. concluded that his skin 
disorder was likely mercury related.  The Board, however, is 
not persuaded by Dr. C.J.'s opinion due to the VA examiners' 
opinion and when Dr. C.J.'s opinion is considered with the 
rest of the evidence of record.  While the veteran currently 
maintains that he developed problems with his skin in 1953, 
earlier statements documented in the medical records show 
that he consistently maintained that his skin problems, 
variably described as afflicting his scalp, back, and legs, 
had their onset in the 1970s.  Moreover, the medical evidence 
of record does not show the onset of a skin disorder until 
the 1970s.  The veteran's service medical records are 
completely devoid of complaints, treatment, or findings of a 
skin disorder in service, and his separation examination 
report dated in August 1951 is negative.  Also, assuming 
arguendo the onset of the veteran's skin problems occurred in 
1953, this does not describe an allergic reaction to amalgam 
fillings two years after the fact.  For these reasons, the 
Board accords less probative weight to Dr. C.J.'s opinion.  

The Board has also considered the opinion of the July 2002 VA 
examiner that the veteran's skin disorders probably had their 
onset in service.  This opinion is apparently based on 
history provided by the veteran.  For the reasons discussed 
above, the Board does not find such a history to be credible 
and concludes that the preponderance of the evidence 
establishes that the veteran did not have a chronic skin 
disorder in service or until years thereafter.

As for the claimed tremor of the legs, the Board similarly 
accords greater evidentiary weight to the unfavorable 
opinions expressed by the VA physicians than the favorable 
opinion rendered by Dr. G.N.  The VA examiner who conducted 
the August 2000 and November 2005 examinations was emphatic 
that there was no credible medical evidence of a relationship 
between amalgam fillings and the development of leg tremors, 
and he provided a supporting rationale.  As of 2005, this 
issue has been discounted as a theory of disease causation, 
according to the VA examiner.  The VA examiner correctly 
observed that Dr. G.N.'s opinion is unfounded as he provided 
no basis for his opinion.  The April 2002 VA examiner 
maintained that the veteran described symptoms consistent 
with restless leg syndrome that was related to Parkinson's 
disease and unrelated to mercury dental fillings.  The Board 
observes that as with the veteran's skin disorder, the 
service medical records, to include the report of the 
separation examination, are completely devoid of complaints, 
treatment, or findings of tremors of the legs in service.  
The veteran's current contention that he experienced tremors 
in his legs two to five weeks after he received the fillings 
is inconsistent with the medical evidence of record as well 
as earlier statements he made during the course of a VA 
examination in November 1981 and testimony he provided in 
June 1982.  The veteran has even contended that the in-
service treatment of his right leg that he reported at that 
time stemmed from a pre-service injury constituted evidence 
of a complaint of tremors of the legs, but clearly that is 
not the case.  For these reasons, the Board finds that 
service connection for tremor of the legs is not warranted. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claims.


(CONTINUED ON NEXT PAGE)
















ORDER

Having determined that new and material evidence has been 
received, reopening of the claim of entitlement to service 
connection for a skin disorder is granted.

Having determined that new and material evidence has been 
received, reopening of the claim of entitlement to service 
connection for tremor of the legs is granted.

Service connection for a skin disorder is denied. 

Service connection for tremor of the legs is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


